DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 105970025). 
In regard to claim 1, Huang et al. (CN ‘025) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0009]). 
Element
Instant Claim
(mass percent)
Huang et al. (CN ‘025)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.9 – 1.1 
0.9 – 1.1 
Si
0.2 – 2.0 
0.6 – 0.9 
0.6 – 0.9 
Fe
0.01 – 1.5
0.1 – 1.4 
0.1 – 1.4 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon and iron in the aluminum base alloys disclosed by Huang et al. (CN ‘025) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon and iron for aluminum base alloys from the amounts disclosed by Huang et al. (CN ‘025) because Huang et al. (CN ‘025) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 1, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 1, Huang et al. (CN ‘025) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 1, Huang et al. (CN ‘025) discloses a strip, which would appear to read on ribbon shape. However, if a strip would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 2, Huang et al. (CN ‘025) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0009]). 
Element
Instant Claim
(mass percent)
Huang et al. (CN ‘025)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.9 – 1.1 
0.9 – 1.1 
Si
0.2 – 2.0 
0.6 – 0.9 
0.6 – 0.9 
Fe
0.01 – 1.5
0.1 – 1.4 
0.1 – 1.4 
Ti + Zn + Mn + Cr + Cu
0 – 2 
0 – 0.05 
0.8 – 1.35
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon, iron, titanium, zinc, manganese, chromium, and copper in the aluminum base alloys disclosed by Huang et al. (CN ‘025) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
	With respect to the transitional language “comprising” in claim 2, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 2, Huang et al. (CN ‘025) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 2, Huang et al. (CN ‘025) discloses a strip, which would appear to read on ribbon shape. However, if a strip would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 3, Huang et al. (CN ‘025) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0009]). 
Element
Instant Claim
(mass percent)
Huang et al. (CN ‘025)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.9 – 1.1 
0.9 – 1.1 
Si
0.2 – 2.0 
0.6 – 0.9 
0.6 – 0.9 
Fe
0.01 – 1.5
0.1 – 1.4 
0.1 – 1.4 
Ti + Zn + Mn + Cr + Cu
0.02 – 2 
0 – 0.05 
0.8 – 1.35
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon, iron, titanium, zinc, manganese, chromium, and copper in the aluminum base alloys disclosed by Huang et al. (CN ‘025) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, titanium, zinc, manganese, chromium, and 
	With respect to the transitional language “comprising” in claim 3, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 3, Huang et al. (CN ‘025) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 3, Huang et al. (CN ‘025) discloses a strip, which would appear to read on ribbon shape. However, if a strip would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 115 or more and 190 or less” in claim 4, Huang et al. (CN ‘025) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claims 13-14, Huang et al. (CN ‘025) discloses wherein the aluminum alloy material would be used in the manufacture of mobile phone holders and side key aluminum alloy strips, which would be included in the scope of a structural member or structural component [0038]. 

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2010/0018617). 
In regard to claim 1, Wada et al. (‘617) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0001]). 


Element
Instant Claim
(mass percent)
Wada et al. (‘617)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.1 – 2 
0.2 – 0.8 
Si
0.2 – 2.0 
0.1 – 2  
0.2 – 2
Fe
0.01 – 1.5
0 – 0.03
0.01 – 0.03 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon and iron in the aluminum base alloys disclosed by Wada et al. (‘617) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon and iron for aluminum base alloys from the amounts disclosed by Wada et al. (‘617)  because Wada et al. (‘617) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 1, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 1, Wada et al. (‘617)  discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 1, Ahn et al. (‘101) discloses a sheet, which would appear to read on ribbon shape [0052]. However, if a sheet would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 2, Wada et al. (‘617) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0001]). 



Element
Instant Claim
(mass percent)
Wada et al. (‘617)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.1 – 2 
0.2 – 1.8
Si
0.2 – 2.0 
0.1 – 2 
0.2 – 2
Fe
0.01 – 1.5
0 – 0.03
0.01 – 0.03
Cr + Mn + Cu
0 – 2 
0.1 – 2.06
0.1 – 2 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon, iron, copper, manganese, zinc, chromium, and titanium in the aluminum base alloys disclosed by Wada et al. (‘617) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, copper, manganese, zinc, chromium, and titanium for aluminum base alloys from the amounts disclosed by Wada et al. (‘617) because Wada et al. (‘617) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 2, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 2, Wada et al. (‘617) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 1, Ahn et al. (‘101) discloses a sheet, which would appear to read on ribbon shape [0052]. However, if a sheet would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B).
In regard to claim 2, Wada et al. (‘617) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0001]). 



Element
Instant Claim
(mass percent)
Wada et al. (‘617)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.1 – 2 
0.2 – 1.8
Si
0.2 – 2.0 
0.1 – 2 
0.2 – 2
Fe
0.01 – 1.5
0 – 0.03
0.01 – 0.03
Cr + Mn + Cu
0.2 – 2 
0.1 – 2.06
0.2 – 2 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon, iron, copper, manganese, zinc, chromium, and titanium in the aluminum base alloys disclosed by Wada et al. (‘617) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, copper, manganese, zinc, chromium, and titanium for aluminum base alloys from the amounts disclosed by Wada et al. (‘617) because Wada et al. (‘617) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 2, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 2, Wada et al. (‘617) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 1, Wada et al. (‘617) discloses a sheet, which would appear to read on ribbon shape [0052]. However, if a sheet would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B).

	In regard to claims 11-12, Wada et al. (‘617) discloses wherein the metal component would be used inside a process chamber for use in a display or semiconductor apparatus [0001] thereby reading on module member within module component. 

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (US 2016/0326619). 
In regard to claim 1, Bassi et al. (‘619) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (Examples). 
Element
Instant Claim
(mass percent)
Bassi et al. (‘619)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.95 – 1.05 
0.95 – 1.05  
Si
0.2 – 2.0 
0.95 – 1.05   
0.95 – 1.05   
Fe
0.01 – 1.5
0.14 – 0.25
0.14 – 0.25  
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon and iron in the aluminum base alloys disclosed by Bassi et al. (‘619) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon and iron for aluminum base alloys from the amounts disclosed by Bassi et al. (‘619) because Bassi et al. (‘619) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 1, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 

	With respect to the recitation “and has a ribbon shape” in claim 1, Bassi et al. (‘619) discloses a sheet, which would appear to read on ribbon shape. However, if a sheet would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 2, Bassi et al. (‘619) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (Examples). 
Element
Instant Claim
(mass percent)
Bassi et al. (‘619)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.95 – 1.05 
0.95 – 1.05  
Si
0.2 – 2.0 
0.95 – 1.05   
0.95 – 1.05   
Fe
0.01 – 1.5
0.14 – 0.25
0.14 – 0.25  
Mn + Cr + Ni + Zn + Ti
0 – 2 
0.188 – 0.432 
0.188 – 0.432 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon, iron, manganese, chromium, nickel, zinc and titanium in the aluminum base alloys disclosed by Bassi et al. (‘619) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, manganese, chromium, nickel, zinc and titanium for aluminum base alloys from the amounts disclosed by Bassi et al. (‘619) because Bassi et al. (‘619) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 2, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 

	With respect to the recitation “and has a ribbon shape” in claim 2, Bassi et al. (‘619) discloses a sheet, which would appear to read on ribbon shape. However, if a sheet would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 3, Bassi et al. (‘619) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (Examples). 
Element
Instant Claim
(mass percent)
Bassi et al. (‘619)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.95 – 1.05 
0.95 – 1.05  
Si
0.2 – 2.0 
0.95 – 1.05   
0.95 – 1.05   
Fe
0.01 – 1.5
0.14 – 0.25
0.14 – 0.25  
Mn + Cr + Ni + Zn + Ti
0.2 – 2 
0.188 – 0.432 
0.2 – 0.432 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon, iron, manganese, chromium, nickel, zinc and titanium in the aluminum base alloys disclosed by Bassi et al. (‘619) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, manganese, chromium, nickel, zinc and titanium for aluminum base alloys from the amounts disclosed by Bassi et al. (‘619) because Bassi et al. (‘619) discloses the same utility throughout the disclosed ranges. 
	With respect to the transitional language “comprising” in claim 3, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 

	With respect to the recitation “and has a ribbon shape” in claim 3, Bassi et al. (‘619) discloses a sheet, which would appear to read on ribbon shape. However, if a sheet would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 115 or more and 190 or less” in claim 4, Bassi et al. (‘619) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I.
In regard to claims 13-14, Bassi et al. (‘619) discloses wherein the aluminum alloy would be used for structural member such as vehicle panels [0010]. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2012/0103476). 
In regard to claim 1, Newman et al. (‘476) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (Examples). 
Element
Instant Claim
(mass percent)
Newman et al. (‘476)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.50 – 3.25  
0.50 – 1.8   
Si
0.2 – 2.0 
0 – 0.25    
0.20 – 0.25    
Fe
0.01 – 1.5
0 – 0.25 
0.01 – 0.25
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, silicon and iron in the aluminum base alloys disclosed by Newman et al. (‘476) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill 
	With respect to the transitional language “comprising” in claim 1, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 1, Newman et al. (‘476) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 1, Newman et al. (‘476) discloses a sheet, rod and others which would appear to read on ribbon shape. However, if a sheet, rod, etc. would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 2, Newman et al. (‘476) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (Examples). 
Element
Instant Claim
(mass percent)
Newman et al. (‘476)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.50 – 3.25  
0.50 – 1.8   
Si
0.2 – 2.0 
0 – 0.25    
0.20 – 0.25    
Fe
0.01 – 1.5
0 – 0.25 
0.01 – 0.25
Zr + Cu + Ag + Mn + Cr + Ti + Co + V + Zn
0 – 2 
0.05 – 2.1
0.05 – 2 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of in the aluminum base alloys disclosed by Newman et al. (‘476) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, zirconium, copper, silver, manganese, chromium, titanium, cobalt, vanadium and zinc for aluminum base alloys from the amounts 
	With respect to the transitional language “comprising” in claim 2, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 2, Newman et al. (‘476) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 2, Newman et al. (‘476) discloses a sheet, rod and others which would appear to read on ribbon shape. However, if a sheet, rod, etc. would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
In regard to claim 3, Newman et al. (‘476) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (Examples). 
Element
Instant Claim
(mass percent)
Newman et al. (‘476)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.50 – 3.25  
0.50 – 1.8   
Si
0.2 – 2.0 
0 – 0.25    
0.20 – 0.25    
Fe
0.01 – 1.5
0 – 0.25 
0.01 – 0.25
Zr + Cu + Ag + Mn + Cr + Ti + Co + V + Zn
0.2 – 2 
0.05 – 2.1
0.20 – 2 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of in the aluminum base alloys disclosed by Newman et al. (‘476) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, zirconium, copper, silver, manganese, chromium, titanium, cobalt, vanadium and zinc for aluminum base alloys from the amounts 
	With respect to the transitional language “comprising” in claim 3, the Examiner notes that this transitional language would leave the alloy open to additional, unrecited elements. MPEP 2111.03. 
	With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 90 or more and 190 or less” in claim 3, Newman et al. (‘476) discloses a substantially similar composition. Therefore, the claimed hardness would be expected. MPEP 2112.01 I. 
	With respect to the recitation “and has a ribbon shape” in claim 3, Newman et al. (‘476) discloses a sheet, rod and others which would appear to read on ribbon shape. However, if a sheet, rod, etc. would not be considered a ribbon shape, merely changing the shape of a prior art product would not patentably distinguish from that product. MPEP 2144.04 (IV)(B). 
With respect to the recitation “wherein the aluminum alloy material has a Vickers hardness (HV) of 115 or more and 190 or less” in claim 4, Newman et al. (‘476) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I.
In regard to claim 5, Newman et al. (‘476) discloses forming the alloy into a tube or pipe which would have the form of a convex curved surface [0026]. 
In regard to claim 6, Newman et al. (‘476) discloses wherein the aluminum alloy would be plated with another metal such as tin, zinc or copper [0037]. 
	In regard to claims 7-10, Newman et al. (‘476) discloses wherein the aluminum alloy would be used to form wires and cables and would be used electrical connectors and electrical conductors which may be used in vehicles [0029-0037].
	


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759